     Case: 3:20-cv-00576-bbc Document #: 26 Filed: 03/17/21 Page 1 of 2
      Case: 3:20-cv-00576-bbc Document#: 25-1 Filed: 03/10/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


KATHRYN SCHAUBERGER,

       Plaintiff,

              V.                                    Case No. 3:20-cv-576

ANDREW SAUL,
Commissioner of Social Security,

       Defendant.


     ORDER ON THE PARTIES' JOINT MOTION FOR REMAND FOR FURTHER
      PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)


       Pursuant to the parties' joint motion to remand this action, this Court now, upon

substantive review, hereby enters an order under sentence four of 42 U.S.C. § 405(g)

reversing the Commissione1·'s decision with a remand of the cause to the Commissioner

according to the following terms.       See Shala/a v. Schaefer, 509 U.S. 292, 296 (1993);

Melkonyan v. Sullivan, 501 U.S. 89, 97-98 (1991).

       On remand, an Administrative Law Judge (ALJ) will proceed through the

sequential disability evaluation process as appropriate and issue a new decision. If

warranted, the ALJ will obtain supplemental vocational expert testimony.
Case: 3:20-cv-00576-bbc Document #: 26 Filed: 03/17/21 Page 2 of 2
 Case: 3:20-cv-00576-bbc Document#: 25-1 Filed: 03/10/21 Page 2 of 2




 SO ORDERED this/    7
                         ·~day of /Vl& t C-   /,;1..,,   2021.




   onrable Stephen L. Crocker 8,::.,.r&v/C<_ C__vu h b
 United States Magistrate Judge
